Taft Stettinius & Hollister LLP
One Indiana Square, Suite 3500 Indianapolis, Indiana 46204

In re Application of	:	 
     Graham, Matthew S.	:	DECISION ON PETITION
Appl. No. 16/573,576	:       UNDER 37 CFR § 1.181 TO
Filed: September 17, 2019	:         WITHDRAW FINALITY
For:  TRANSVERSE CONCEALED LATCH		:	
SYSTEM			:	
This is a decision on applicant’s petition under 37 CFR §1.181 filed on April 19, 2021 requesting withdrawal of the finality of the Office action mailed April 15, 2021.

The Petition is GRANTED.
Background

On January 7, 2021 a non-final Office action was mailed.
On January 11, 2021 a reply to the non-final Office action was filed.
On April 15, 2021 a final Office action was mailed.
On April 19, 2021 the present Petition was filed.

Relevant Rules, Statutes and Procedures

MPEP § 706.07(a), sets forth, in part:

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).

MPEP § 1207.03(a), sets forth, in part:
If the examiner’s answer changes the statutory basis of the rejection from 35 U.S.C. 102 to 35 U.S.C. 103, then the rejection should be designated as a new ground of rejection. For example, in In re Hughes, 345 F.2d 184, 145 USPQ 467 (CCPA 1965), the Board Hughes, 345 F.2d at 186–87, 145 USPQ at 469.

Discussion

Petitioner requests that Finality of the April 15, 2021 Office Action be withdrawn.  Petitioner argues that the final rejection is premature because it includes a new ground of rejection that is neither (1) necessitated by applicant’s amendment, nor (2) based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).

	A review of the record reveals that in the Non-Final Office Action mailed on January, 7 2021, the Examiner rejected independent claim 34 and dependent claim 40, which depends directly from independent claim 34, under 35 USC § 102(a)(1) as being anticipated by Meyer (US 2,8887,336).  The Petitioner then filed a response to the above-referenced Non-Final Office Action on January 11, 2021. In the response, the Petitioner argued against the rejections of claims 34 and 40. However, the Petitioner did not amend claims 34 or 40. Furthermore, no Information Disclosure Statement was submitted during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p).

	Following the submission of the above-referenced response, a Final Office Action was mailed on April 15, 2021. In the Final Office Action, dependent claim 40 was rejected under 35 USC §103 as being unpatentable over Meyer. Since the Response to the Non-Final Office Action did not include any amendments to either claims 34 or 40 and since the new grounds of rejection was not based on information submitted in an Information Disclosure Statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p), the Finality of the April 15, 2021 Office action was improper.

For the above stated reasons, the finality of the Office action mailed on April 15, 2021, but not the action itself, is hereby withdrawn. The Office action mailed on April 15, 2021 is now considered to be a non-final Office action and the shortened statutory period for response continues to run THREE (3) MONTHS from the date of the mailing of the Office action.  The application will be returned to the Examiner’s rejected docket awaiting a response from Applicant to the Office action.

Summary: The petition is Granted.  



/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        
                                                                                                                                                                                                       _________________________
Wendy Garber, Director
Technology Center 3600
(571) 272-5150

WG/jr/ho:  6/4/2021